Citation Nr: 1132184	
Decision Date: 09/01/11    Archive Date: 09/12/11

DOCKET NO.  07-33 756	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to an effective date prior to April 28, 2006, for the grant of nonservice-connected (NSC) pension benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. J. Houbeck, Associate Counsel



INTRODUCTION

The Veteran had active military service from October 1970 to December 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which granted entitlement to NSC pension benefits, effective April 28, 2006.


FINDINGS OF FACT

1.  Entitlement to NSC pension benefits was denied in an August 1998 rating decision; notice of which, and his appellate rights, were provided that same month, and no appeal was taken therefrom.

2.  Another claim for NSC pension benefits was received in August 2004, but the Veteran did not provide requested evidence within one year after the date that VA requested information or evidence pertinent to the claim.

3.  A claim for NSC pension benefits was received on April 28, 2006.  A February 2007 rating decision granted entitlement to NSC pension benefits, effective April 28, 2006 the date of receipt of the Veteran's claim.


CONCLUSION OF LAW

The criteria for an effective date prior to April 28, 2006, for the grant of NSC pension benefits have not been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.3, 3.151, 3.342, 3.400, 4.17 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim, the Veteran's Administration (VA) has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).  The Veteran's claim began as a claim for entitlement to pension benefits.  Pension benefits were granted in the February 2007 rating decision on appeal, and the Veteran has filed a notice of disagreement regarding the effective date assigned.  Because his claim for entitlement to pension benefits was successful, the Board finds that the notice requirements of 38 U.S.C.A. § 5103(a) have been met.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  As such, further VCAA notice as to the downstream issue regarding the effective date assigned is not warranted.  73 Fed.Reg. 23353 - 23356 (April 30, 2008) (as it amends 38 C.F.R. § 3.159 to add paragraph (b)(3), effective May 30, 2008).  See also Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) (the claimant bears the burden of demonstrating prejudice from defective notice with respect to downstream elements such as effective dates or disability ratings).  The Veteran has made no such assertions here.  Once a notice of disagreement (NOD) has been filed, for example contesting a downstream issue such as the effective date assigned for the benefit awarded, only the notice requirements for a rating decision and SOC described in 38 U.S.C. §§ 5104 and 7105 control as to the further communications with the Veteran, including as to what evidence is necessary to establish a more favorable decision with respect to downstream elements of the claim.  The RO has provided the Veteran the required SOC in September 2007 discussing the reasons and bases for not assigning an earlier effective date and citing the applicable statutes and regulations. 

Furthermore, even if any notice deficiency is present in this case, the Board finds that any prejudice due to such error has been overcome in this case by the following: (1) based on the communications sent to the Veteran over the course of this appeal, to include the SOC issued on September 21, 2007, the Veteran clearly has actual knowledge of the evidence and information necessary to substantiate the claim; and (2) based on the Veteran's contentions as well as the communications provided to the Veteran by VA, it is reasonable to expect that the Veteran understands what was needed to prevail.  See Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated on insufficiency of notice since its purpose had been served.").  In order for the Court to be persuaded that no prejudice resulted from a notice error, "the record must demonstrate that, despite the error, the adjudication was nevertheless essentially fair."  Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007).  

In this case, the Veteran has been continuously represented by an experienced Veteran Service Organization and has submitted argument in support of his claim.  These arguments have referenced the applicable law and regulations necessary for an earlier effective date.  Thus, the Board finds that the Veteran has actual knowledge as to the information and evidence necessary for him to prevail on his claim and is not prejudiced by a decision in this case.  As such, a remand for additional notice would serve no useful purpose and would in no way benefit the Veteran.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on the VA with no benefit flowing to the Veteran are to be avoided).

The VCAA also requires VA to make reasonable efforts to help a veteran obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty to assist contemplates that VA will help a veteran obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination and opinion when necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

The Board concludes VA's duty to assist has been satisfied.  In that regard, the outcome of this appeal turns on a determination as to the date a claim of NSC pension benefits was filed and whether a prior claim for NSC pension benefits was abandoned.  The Veteran's various applications for benefits are of record, as are all the pertinent procedural documents.  There is no suggestion that additional evidence, relevant to these matters, exists and can be procured.  No further development action is required.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Earlier Effective Date

The Veteran seeks an earlier effective date for a grant of NSC pension benefits.  In the notice of disagreement received in March 2007, the Veteran stated that the appropriate effective date for his NSC pension benefits should be from August 2004, the date of a prior claim for NSC pension benefits.  He noted that this prior claim included multiple VA forms, including 21-22, 21-4138, 21-4142, and 21-0515-1, submitted in support of his claim for benefits.

Generally, the effective date of an award based on an original claim, a claim reopened after final adjudication, or a claim for increase, compensation, dependency and indemnity compensation, or pension shall not be earlier than the date of receipt of the claim.  38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400 (2010).

With regard to disability pension benefits, the effective date shall not be prior to the date entitlement arose.  38 C.F.R. § 3.400(b).  For a pension claim received on or after October 1, 1984, except as provided by (b)(1)(ii)(B) of this section, the effective date will be the date of receipt of the claim.  38 C.F.R. § 3.400(b)(1)(ii).

The exception under (b)(1)(ii)(B) of 38 C.F.R. § 3.400 provides that if, within one year from the date on which the Veteran became permanently and totally disabled, the Veteran files a claim for a retroactive award and establishes that a physical or mental disability, which was not the result of the Veteran's own willful misconduct, was so incapacitating that it prevented him from filing a disability pension claim for at least the first 30 days immediately following the date on which the Veteran became permanently and totally disabled, the effective date shall be the date of receipt of claim or the date on which the Veteran became permanently and totally disabled, whichever is to the advantage of the Veteran.  38 U.S.C.A. § 5110(b)(3) (West 2002); 38 C.F.R. § 3.400(b)(ii)(A).  Extensive hospitalization will generally qualify as sufficiently incapacitating to have prevented the filing of a claim.  38 C.F.R. § 3.400(b)(1)(ii)(B).

A "claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p) (2010); Brannon v. West, 12 Vet. App. 32, 34-5 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  Any communication indicating an intent to apply for a benefit under the laws administered by the VA may be considered an informal claim provided it identifies, but not necessarily with specificity, the benefit sought.  See 38 C.F.R. § 3.155(a) (2007); Servello, 3 Vet. App. at 199 (holding that 38 C.F.R. § 3.155(a) does not contain the word "specifically," and that making such precision a prerequisite to acceptance of a communication as an informal claim would contravene judicial precedents and public policies underlying the statutory scheme).  To determine when a claim was received, the Board must review all communications in the claims file that may be construed as an application or claim.  See Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).

Except as provided in 38 C.F.R. § 3.652, where evidence requested in connection with an original claim, a claim for increase or to reopen or for the purpose of determining continued entitlement is not furnished within 1 year after the date of request, the claim will be considered abandoned.  After the expiration of 1 year, further action will not be taken unless a new claim is received.  Should the right to benefits be finally established, pension, compensation, dependency and indemnity compensation, or monetary allowance under the provisions of 38 U.S.C. Chapter 18 based on such evidence shall commence not earlier than the date of filing the new claim.  38 C.F.R. § 3.158(a) (2010).

The Veteran filed claims for NSC pension benefits in October 1972, February 1984, May 1989, and March 1998.  The RO denied the claims by rating decisions dated in February 1973, June 1984, May 1990, and June 1998 and August 1998, respectively.  To the extent that the basis for the denial was specifically discussed, in each instance the RO determined that the Veteran did not meet the requirements for NSC pension benefits because his disabilities were not of such severity as to prevent him from working.  The RO notified the Veteran of each decision and his appellate rights.  The Veteran did not appeal any of the above rating decisions, and those decisions are final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.302, 20.1103 (2010).

On August 23, 2004, the Veteran submitted an Improved Pension Eligibility Verification Report to the RO.  In September 2004, the RO sent a letter to the Veteran requesting that he complete and return VA Form 21-4142,  Authorization and Consent to Release Information, and VA Form 21-527.  The Veteran completed and returned VA Form 21-4142, but not VA Form 21-527.  The Board notes, however, that the enclosures list for the September 2004 letter did not include VA Form 21-527.  A subsequent December 2004 letter noted that a completed VA Form 21-527, Income-Net Worth and Employment Statement, had not been returned to VA, and that because it had not been received, the claim was denied.  The letter also notified the Veteran that he had until September 30, 2005 to return a completed VA Form 21-527.  The list of enclosures with the December 2004 letter included VA Form 21-527.  The Veteran did not respond to the RO's request for VA Form 21-527.  

A new claim for NSC pension benefits was received on April 28, 2006.  A February 2007 rating decision granted entitlement to NSC pension benefits, effective from April 28, 2006, the date the claim was received.

The Veteran argues that an effective date of August 2004 is appropriate.  As noted above, the Veteran claims that he submitted all necessary information at that time.  In addition, he claims that he did not receive the December 2004 letter notifying him his claim was denied and that he had until September 30, 2005 to submit VA Form 21-527 as requested by the RO.

In regard to the Veteran's assertion that he did not receive the December 2004 letter from the RO, the record shows that the December 2004 notice letter was sent to his last address of record (the same address he listed when subsequently submitting a VA Form 21-4138 in April 2006), and was not returned as undeliverable.  The Board points out that there is a presumption of regularity under which it is presumed that government officials "have properly discharged their official duties."  United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926).  Therefore, it must be presumed that the Secretary properly notified the Veteran as to the denial of his claim for NSC pension benefits, the need to submit VA Form 21-527 by September 30, 2005 for VA to continue processing his claim, and notice of his appellate rights, as indicated by the December 2004 document.  Although the presumption of regularity is not absolute, the Veteran has not presented the "clear evidence to the contrary" to rebut the presumption in this case.  See Jones v. West, 12 Vet. App. 98 (1999); Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994); Ashley v. Brown, 2 Vet. App. 62, 64 (1992).  Rather, the only evidence is his statement that he did not receive the notice.  The Board consequently finds that the presumption of regularity attached in this case, and that he did receive the December 2004 notice, including the explanation of the document needed, an enclosure of that document, notification that he needed to submit the form by September 30, 2005 or he would not be eligible for benefits earlier than the date of receipt of any new claim, and discussion of his appellate rights.

With respect to the Veteran's assertions that he submitted all necessary information to VA at the time of the August 2004 claim for benefits, 38 C.F.R. § 3.151(a) provides that a specific claim in the form prescribed by the Secretary [of the Department of Veterans Affairs] must be filed in order for benefits to be paid under the laws administered by VA.  38 U.S.C.A. § 5101(a) (West 2002).

The record shows that the Veteran failed to complete and file VA Form 21-527, the specific form prescribed by the Secretary for purposes of claiming benefits based on permanent and total disability for pension purposes, although he was provided that form by the RO in December 2004 and notified on multiple occasions that his claim would not be considered until such information was received.  The Veteran failed to return a completed VA Form 21-527 by September 30, 2005 or submit a notice of disagreement with the decision to deny the claim within 1 year of date of the December 2004 letter.  (The Board recognizes that the Veteran's claim was subsequently granted without completing a VA Form 21-527; however, at that time he completed a VA Form 21-526, which included all the relevant information contained in VA Form 21-527.)  As the Veteran did not provide the requested information within 1 year of receiving the September 2004 letter, the August 2004 claim is considered abandoned.  See 38 C.F.R. §§ 3.155, 3.158(a).

Based on the foregoing, the Board concludes that the criteria for an effective date prior to April 28, 2006 for NSC pension benefits have not been met.  The Veteran's claim for NSC pension benefits was previously denied in February 1973, June 1984, May 1990, June 1998 and August 1998 rating decisions that are final.  The August 2004 claim is considered abandoned.  The Veteran did not file any document that could be construed as a claim after August 2004 but prior to April 28, 2006.  Therefore, April 28, 2006 is the appropriate effective date for his award.  See 3.400(b)(1)(i)(A).

The Board also finds that the exception of 38 C.F.R. § 3.400(b)(1)(ii) does not apply in this case.  There is no evidence that during the year prior to the receipt of the Veteran's April 28, 2006 claim that shows that the Veteran was both permanently and totally disabled and prevented by a disability from applying for pension for at least 30 days beginning on the date on which he became permanently and totally disabled.

The evidence is not in relative equipoise; therefore, the Veteran may not be afforded the benefit of the doubt.  Rather, as there is a preponderance of the evidence against the claim, it must be denied.


ORDER

Entitlement to an effective date prior to April 28, 2006, for the grant of NSC pension benefits is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


